UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GERALD A. ISLAR,
Plaintiff-Appellant,

and

JAMES E. GREENE; DAVID E. ALLEN,
Plaintiffs,                                     No. 97-2641

v.

OURISMAN CHEVROLET COMPANY,
INCORPORATED,
Defendant-Appellee.

JAMES E. GREENE,
Plaintiff-Appellant,

and

GERALD A. ISLAR; DAVID E. ALLEN,
Plaintiffs,                                     No. 98-1185

v.

OURISMAN CHEVROLET COMPANY,
INCORPORATED,
Defendant-Appellee.

Appeals from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CA-96-3979-PJM)

Argued: October 30, 1998

Decided: January 15, 1999
Before WILKINS and NIEMEYER, Circuit Judges, and
FRIEDMAN, United States District Judge
for the Eastern District of Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Brian Fitzpatrick, FITZPATRICK & ASSO-
CIATES, Washington, D.C., for Appellant. Peter David Guattery,
WHITEFORD, TAYLOR & PRESTON, L.L.P., Baltimore, Mary-
land, for Appellee. ON BRIEF: John F. Pressley, Jr., Washington,
D.C., for Appellant. Kevin C. McCormick, WHITEFORD, TAYLOR
& PRESTON, L.L.P., Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gerald A. Islar and James E. Greene (collectively,"Appellants")
appeal an order of the district court granting summary judgment in
favor of Ourisman Chevrolet Company, Inc. (Ourisman), on their
claims that Ourisman discriminated against them in its promotion
practices because of their race. See 42 U.S.C.A. § 1981 (West 1994).1
Finding no error, we affirm.
_________________________________________________________________
1 A third plaintiff, David E. Allen, has not appealed an order dismissing
his claims.

                    2
I.

Viewing the evidence in the light most favorable to Appellants, see
Ross v. Communications Satellite Corp., 759 F.2d 355, 364 (4th Cir.
1985), the evidence demonstrates the following. Ourisman is a Chev-
rolet dealership located in Prince George's County, Maryland. In
October 1994, Ourisman hired George Thornber and John Flanagan,
both of whom are Caucasian, to establish and manage a Credit
Approval Center (CAC). Together, they previously had established a
successful credit department at another dealership in the Washington,
D.C. area. At Ourisman, Thornber assumed the role of CAC Manager;
Flanagan served as Assistant CAC Manager. Approximately one year
after the CAC began operating, Flanagan's position was eliminated
for financial reasons. Flanagan remained with Ourisman in another
position and then worked as a credit manager at an affiliated dealer-
ship.

Appellants were hired by Thornber as CAC employees. Thornber
recruited Islar in December 1994 and hired Greene in January 1996.
Both Islar and Greene are African-American.

In the fall of 1996, Thornber announced to William McLaughlin,
Ourisman's General Manager, that he was leaving to pursue another
opportunity. When McLaughlin asked Thornber to recommend a suc-
cessor, Thornber told him that none of his employees was qualified
and that Flanagan was the best person for the position based on his
past experience with the dealership. McLaughlin subsequently hired
Flanagan.

At approximately the same time, Ourisman established the position
of Assistant Used Car Manager. The position was first offered to, and
rejected by, an African-American. Ourisman eventually hired a Cau-
casian former Ourisman employee who knew other Ourisman
employees and possessed substantial managerial experience in used
automobile sales.

Appellants were never notified of either of the openings prior to
Ourisman's filling them. Moreover, only two of approximately 30
managers and professionals employed by Ourisman in 1994 and 1995
were African-American. And, as of June 1997, there were no African-

                    3
American managers or assistant managers at Ourisman. Additionally,
McLaughlin had opined on several occasions that there were too
many African-Americans in Ourisman's telemarketing department.

Appellants filed this suit alleging, inter alia , racial discrimination
by Ourisman in its hiring practices with respect to the CAC Manager
and Assistant Used Car Manager positions. See 42 U.S.C.A. § 1981.
The district court granted Ourisman's motion for summary judgment,
finding that Appellants had failed to create a genuine issue of fact
regarding whether Ourisman's purported nondiscriminatory reason
for its personnel actions--that its failure to give further consideration
to Appellants for the positions was based on the availability of more
qualified candidates--was actually pretext for intentional racial dis-
crimination.

II.

Appellants first contend that the district court erred in granting
summary judgment to Ourisman on their claims of racial discrimina-
tion in the selection of Flanagan for the CAC Manager position. Spe-
cifically, Appellants maintain that the district court erred in
concluding that they failed to create a genuine issue of fact regarding
whether Ourisman's proffered racially neutral reason for its hiring
decision was pretextual. We disagree.

We review a grant of summary judgment de novo. See Becerra v.
Dalton, 94 F.3d 145, 148 (4th Cir. 1996). A plaintiff may survive
summary judgment in the absence of direct evidence of discrimina-
tion by presenting circumstantial evidence under the burden-shifting
scheme articulated in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802-04 (1973). See Halperin v. Abacus Tech. Corp., 128 F.3d
191, 196 (4th. Cir. 1997); see also Love v. Alamance County Bd. of
Educ., 757 F.2d 1504, 1506-07 (4th Cir. 1985) (employing
McDonnell Douglas burden-shifting scheme to analyze a claim of
racial discrimination brought pursuant to 42 U.S.C.A. § 1981). Under
the McDonnell Douglas scheme, a plaintiff must first present evi-
dence sufficient to establish a prima facie case of discrimination. See
McDonnell Douglas, 411 U.S. at 802. The burden then shifts to the
defendant to articulate a legitimate, nondiscriminatory reason for the
challenged employment decision. See id. When that burden is met, the

                     4
plaintiff must present evidence sufficient to create a genuine issue of
fact regarding whether the proffered reason is a pretext for intentional
discrimination. See id. at 804.

Assuming Appellants have made out a prima facie case of racial
discrimination, Ourisman advanced a legitimate non-discriminatory
reason for failing to promote Appellants. The uncontradicted evidence
demonstrates that McLaughlin's choice of Flanagan to manage the
CAC was based on the opinion of Appellants' supervisor, Thornber,
who advised McLaughlin that Flanagan was more qualified. There is
no evidence from which a reasonable jury could infer that Thornber's
recommendation was racially motivated. Cf. Proud v. Stone, 945 F.2d
796, 797 (4th Cir. 1991) (noting that "in cases where the hirer and the
firer are the same individual and the termination of employment
occurs within a relatively short time span following the hiring, a
strong inference exists that discrimination was not a determining fac-
tor for the adverse action taken by the employer").

III.

Greene also maintains that the district court erred in granting sum-
mary judgment on his claim that he was not considered for the Assis-
tant Used Car Manager position because he is African-American. We
disagree.

Assuming that Greene made out a prima facie case of racial dis-
crimination, he failed to create a genuine issue of fact regarding
whether Ourisman's explanation that it did not hire Greene because
there was a better candidate available was a pretext for racial discrim-
ination. Thornber had advised McLaughlin that Greene was not quali-
fied to be a manager of the department in which he was working.
Moreover, the first person offered the Assistant Used Car Manager
position was African-American. Accordingly, the district court cor-
rectly granted summary judgment to Ourisman on this claim.

IV.

We conclude that the district court correctly granted summary

                    5
judgment on all of the claims.2

AFFIRMED
_________________________________________________________________
2 Appellants also appeal the denial of Greene's motion to strike certain
evidence from the record. Because we have not considered that evidence
in determining that Ourisman was entitled to summary judgment, we
need not consider this argument.

                    6